  Case: 1:20-cv-00830-MWM-SKB Doc #: 1 Filed: 10/21/20 Page: 1 of 8 PAGEID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


MASSIACH HAYWARD                                Case No.:
83 Bishopsgate Dr.
Cincinnati, OH 45211

              Plaintiff,                        Judge:
vs.

KANESHIA HOWELL                                 Complaint
c/o City of Cincinnati
301 Ezzard Charles Dr.                          JURY DEMAND ENDORSED
Cincinnati, OH 45202
Individually and in her official capacity as an
employee of the City of Cincinnati

and

CITY OF CINCINNATI, OH
801 Plum St.
Cincinnati, OH 45202

and

JOHN AND/OR MARY DOES 1-10
c/o City of Cincinnati
301 Ezzard Charles Dr.
Cincinnati, OH 45202
Individually and in both his or her official
capacity as an employee of the City of
Cincinnati


              Defendants.




                                          PAGE 1 OF 8
  Case: 1:20-cv-00830-MWM-SKB Doc #: 1 Filed: 10/21/20 Page: 2 of 8 PAGEID #: 2




        NOW COMES Plaintiff, Massiach Hayward, by and through his attorneys, and for his

Complaint states as follows:

                                    JURISDICTION AND PARTIES

       1.      This action is brought pursuant to Ohio statutes, and United States Constitution

Amendments IV and XIV, 42 U.S.C. § 1983 and § 1988, respectively.

       2.      Plaintiff Massiach Hayward was a resident of Hamilton County, Ohio, at all times

material to the subject incident.

       3.      Defendant Kaneshia Howell was at all times relevant to this action a law

enforcement officer employed by the Cincinnati Police Department. Officer Howell is a “person”

under 42 U.S.C. § 1983 and at all times relevant to this case acted under color of law. She is

sued individually and in her official capacity as an employee of the City of Cincinnati.

       4.      Defendant City of Cincinnati, Ohio, is a political subdivision of the state of Ohio,

organized and existing under the laws of the state of Ohio, and operating and conducting

business in Hamilton County, Ohio. Cincinnati Division of Police is a subdivision of Defendant

City of Cincinnati, Ohio. Upon information and belief, Defendant City of Cincinnati, Ohio Division

of Police Officer Kaneshia Howell, and John is being sued in his individual capacity; to wit,

Officer Howell was a resident of Hamilton County at the time of the incident.

       5.      Defendants John or Mary Doe are police officers, 9-1-1 operators, dispatchers,

and others whose identity is not currently known; afd being sued in both their individual and

official capacities, are employees of the Defendant City of Columbus, Ohio; were, at all times

material to this action, a ‘person’ under 42 U.S.C. §1983 and acted under color of law.




                                            PAGE 2 OF 8
  Case: 1:20-cv-00830-MWM-SKB Doc #: 1 Filed: 10/21/20 Page: 3 of 8 PAGEID #: 3




        6.      All of the events or omissions giving rise to this action occurred in Hamilton

County, Ohio.

        7.      This is an action seeking damages in excess of seventy-five thousand dollars

($75,000.00), exclusive of costs, interest, and attorney’s fees.

                                     FACTUAL ALLEGATIONS

        8.      On October 20, 2018, Plaintiff Massiach Hayward was patronizing a bar in

Cincinnati, Ohio.

        9.      After exiting the bar, Plaintiff observed a friend involved in an altercation with

several people outside of the bar.

        10.     As Plaintiff attempted to de-escalate the altercation, an unknown officer

approached Plaintiff and treated him as if he were the aggressor in the incident. Plaintiff

complied with the officer’s orders to disperse and left the location of the altercation.

        11.     A few moments later, Plaintiff attempted to speak with the unknown officer, who

was accompanied by Defendant Howell. Defendant Howell told Plaintiff to “back the fuck up” as

she and the unknown officers pulled their tasers out.

        12.     Plaintiff, who had his arms in the air while standing several feet away from the

officer and while not exhibiting any behavior that merited the use of force, was then tased in the

chest by Defendant Howell and the unknown officer.

        13.     Defendant Howell and the unknown officer then stood over Plaintiff, who was

lying prone face down on the ground, and repeatedly shouted at him to put his hands behind his

back.




                                             PAGE 3 OF 8
  Case: 1:20-cv-00830-MWM-SKB Doc #: 1 Filed: 10/21/20 Page: 4 of 8 PAGEID #: 4




         14.    Plaintiff expressed to the Defendants that he was physically unable to put his

hands behind his back, and while not exhibiting any behavior warranting the use of force,

Defendants again tased Plaintiff.

         15.    While the unknown officer attempted to cuff Plaintiff, Defendant Howell again

tased Plaintiff for at least the third time.

         16.    Body worn camera video from Defendant officers provides clear evidence that

Plaintiff did not pose a threat during Defendants’ initial use of force.

         17.    Body worn camera video from Defendant officers provides clear evidence that

Plaintiff did not pose a threat during each of Defendants’ subsequent uses of force.

         18.    Officer Howell and the unknown officer knowingly did not comply with the City of

Cincinnati Police Department’s use of force policy which requires that officers must consider

factors such as the severity of the crime at issue, whether the suspect poses an immediate

threat to the safety of officers or others, and whether the suspect is actively resisting arrest or

attempting to evade arrest by fleeing. The use of a TASER is not warranted where an individual

is simply fleeing, absent additional justification. There were no circumstances that would permit

a reasonable fficer to use the taser the first, second, third, or any subsequent time.

         19.    As a direct and proximate result of Defendants’ actions, Plaintiff suffered severe

pain, physical injuries, humiliation, embarrassment and emotional distress from the uses of

force.

                                                COUNT I

    EXCESSIVE FORCE IN VIOLATION OF 42 U.S.C. § 1983 AMENDMENTS IV AND XIV

         20.    Plaintiffs hereby incorporate paragraphs 1-19 as though fully set forth herein.

                                               PAGE 4 OF 8
  Case: 1:20-cv-00830-MWM-SKB Doc #: 1 Filed: 10/21/20 Page: 5 of 8 PAGEID #: 5




          21.     This is an action brought against Defendant City of Cincinnati Division of Police

Officer Kaneshia Howell in her individual and official capacity, pursuant to the United States

Constitution Amendments IV and XIV, in violation of 42 U.S.C. § 1983 and § 1988.

          22.     At all times material hereto, Defendant Kaneshia Howell was an employee and/or

agent of Defendant City of Cincinnati, and acting within the course and scope of her

employment with same, and acting under color of law, to wit, under color of the statutes,

ordinances, regulations, policies, customs, and usages of Defendant City of Cincinnati.

          23.     Defendant Kaneshia Howell used unnecessary and excessive force, on the

person of Plaintiff Massiach Hayward, depriving him of bodily integrity, liberty, and due process

of law.

          24.     To wit, Defendant Kaneshia Howell and Defendant John Doe used their tasers to

strike Plaintiff repeatedly. The use of force exhibited by Defendants against Plaintiff Massiach

Hayward was unreasonable and clearly excessive.

          25.     The conduct of Defendant Kaneshia Howell and Defendant John Doe, acting in

concert and under color of law, directing force toward Plaintiff was done intentionally, willfully,

maliciously, with a deliberate indifference and/or with a reckless disregard for the natural and

probable cause of their acts, was done without lawful justification or reason, and was designed

to and did cause specific and serious physical and emotional pain and suffering in violation of

Plaintiff’s civil rights.

          26.     As a direct and proximate result of said Defendans acts, omissions, and clear

use of excessive force, Defendants deprived Plaintiff Massiach Hayward of the right to




                                              PAGE 5 OF 8
  Case: 1:20-cv-00830-MWM-SKB Doc #: 1 Filed: 10/21/20 Page: 6 of 8 PAGEID #: 6




unreasonable seizure and due process of law guaranteed to her by the Fourth and Fourteenth

Amendments of the United States Constitution.

       27.     Plaintiff Massiach Hayward has ongoing and continuous mental and physical

damages, and as such is entitled to recovery, including but not limited to the following:

       (a)     Compensation for physical and emotional harm;

       (b)     Loss of earnings and net accumulations;

       (c)     Past medical bills and expenses;

       (d)     Conscious pain and suffering;

       (e)     Punitive damages;

       (f)     Award reasonable attorneys’ fees and costs to Plaintiff on Federal 1983 Counts;

       (g)     Any and all other and further relief as this Court may deem appropriate.

       WHEREFORE, Plaintiff Massiach Hayward demands damages in an amount in excess

of SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00), together with post judgment interest

and costs.

                                             COUNT II

    INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS OF PLAINTIFF MASSIACH
                                 HAYWARD

       28.     Plaintiff hereby incorporate paragraphs 1-27 as though fully set forth herein.

       29.     This is an action brought against Defendant City of Cincinnati Officer Defendant

Kaneshia Howell individually and in her official capacities based upon the intentional infliction of

emotional distress.

       30.     At all times material hereto, Defendant Kaneshia Howell was an employee and/or

agents of Defendant City of Cincinnati, acting within the course and scope of her employment
                                            PAGE 6 OF 8
  Case: 1:20-cv-00830-MWM-SKB Doc #: 1 Filed: 10/21/20 Page: 7 of 8 PAGEID #: 7




with same, and in furtherance of the interest of Defendant City of Cincinnati, and with Defendant

City of Cincinnati’s consent.

       31.     Defendant Kaneshia Howell owed a duty to Plaintiff Massiach Hayward to act in

a reasonable and prudent manner. Defendant Kaneshia Howell breached said duty by engaging

in extreme, outrageous, and/or, reckless conduct when she directed excessive, unreasonable

and unjustified force towards Plaintiff. Defendant Kaneshia Howell knew or should have known

that her actions would cause severe physical and psychological damages.

       32.     Defendant Kaneshia Howell’ outrageous, extreme, and reckless actions and

inactions, actually and proximately exposed Plaintiff Massiach Hayward to real physical peril

and psychological trauma, resulting in physical damages and permanent and ongoing

psychological damages.

       33.     Plaintiff Massiach Hayward has permanent and ongoing damages as a result of

said incident and as such is entitled to recovery, including but not limited to the following:

       (a)     Compensatory damages for psychological harm;

       (b)     Mental pain and suffering;

       (c)     Any and all other and further relief as this Court may deem appropriate.

       WHEREFORE, Plaintiff Massiach Hayward demands damages in an amount in excess

of SEVENTY- FIVE THOUSAND DOLLARS ($75,000.00), together with post judgment interest

and costs.




                                            PAGE 7 OF 8
Case: 1:20-cv-00830-MWM-SKB Doc #: 1 Filed: 10/21/20 Page: 8 of 8 PAGEID #: 8




                                                 Respectfully submitted,

                                                 /s/ Sean L. Walton
                                                 Sean L. Walton (0088401)
                                                 WALTON + BROWN, LLP
                                                 395 E. Broad Street, Suite 200
                                                 Cincinnati, Ohio 43215
                                                 Telephone:     (614) 636-3476
                                                 Facsimile:     (614) 636-3453
                                                 Email: swalton@waltonbrownlaw.com
                                                 Attorneys for Plaintiff Massiach Hayward



                                    JURY DEMAND

              Plaintiff hereby requests a jury to hear all issues so triable.



                                                 /s/ Sean L. Walton
                                                 Sean L. Walton (0088401)




                                       PAGE 8 OF 8
